                         Sn tlje QEniteb States! Jiififtricf piwP coim
                        Jfor tlje ^otttljcm JBijitntt of (ieergta,,g ^ ^
                                       ^aptrosistJlStbisfioncir;-;,
                                                                  ■          bA.
              MARIO SHANE DUNCAN,

                         Petitioner,                       CIVIL ACTION NO.: 5:19-cv-45

                                                   *
                   V.
                                                   *

                                                   *
              PATRICK GARTLAND,
                                                   *


                         Respondent.               *




                                              ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 12.   Petitioner Mario Duncan


              {"Duncan") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, GRANTS Respondent's Motion to

              Dismiss, DENIES Duncan's 28 U.S.C. § 2241 Petition, and DIRECTS

              the Clerk of Court to CLOSE this case and enter the appropriate

              judgment of dismissal.      Additionally, the Court DENIES Duncan in

              forma pauperis status on appeal.

                   SO ORDERED, this              day >of                    , 2020.




                                           HON. LIS^GODBEY WOOD, JUDGE
                                           UNITED ^ATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
